Citation Nr: 1755147	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 30 percent for residuals of a right knee gunshot wound.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969 and is the recipient of multiple medals, including the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an August 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The issues of entitlement to a disability rating in excess of 30 percent for residuals of a right knee gunshot wound and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record during a Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating in excess of 70 percent for PTSD.

CONCLUSION OF LAW

The criteria for the withdrawal of the appealed issue of entitlement to a disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in August 2017 Board hearing testimony, the Veteran withdrew the appealed issue of entitlement to a disability rating in excess of 70 percent for PTSD.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appealed issue of entitlement to a disability rating in excess of 70 percent for PTSD is dismissed.


REMAND

The Board finds that a new VA examination is needed to assess the current state of the Veteran's service-connected right knee condition (gunshot wound residuals).  The most recent VA examination of this condition was conducted in September 2011.  At the 2017 Board hearing, the Veteran and his representative made statements suggesting worsened symptomatology since the last VA examination.  This testimony and the passage of more than six years since the most recent VA examination warrant a remand to obtain an updated evaluation of this disability.  Although the Veteran withdrew his claim for an increased rating for PTSD, the last psychiatric examination was also in 2011, so a new examination will be ordered to assess this disability in connection with his remaining TDIU claim. Finally, since he also testified that his hearing deficits affected his ability to work, a new audiological examination should be done.

The RO also should attempt to obtain any outstanding VA treatment records upon remand.

As the TDIU claim is inextricably intertwined with the remanded increased rating claim, it will also be remanded pending adjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Veteran filed his TDIU claim in 2009 when he left his job at that time.  However, he testified he started a new position in 2012 and he works approximately 18 hours per week.  TDIU presupposes a veteran is not capable of gainful employment.  To verify his income, and show it is marginal in nature, he should submit information as to his earnings since 2012.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's complete medical records from the VA Central California Health Care System, to include the VAMC in Fresno, CA and all associated outpatient clinics, from November 2013 to the present.

2. Ask the Veteran to submit documents verifying his income (i.e., tax returns or W-2 forms) for each year from 2012 to the present.

3. Schedule the Veteran for a VA examination to address the current nature, symptoms, and severity of his service-connected right knee condition (gunshot wound residuals) with associated numbness.  

If the examiner concludes that any of the current symptoms or impairment are not due to the gunshot wound residuals, but to a post-service motor vehicle accident (wherein he fractured the right fibula/tibia), then an opinion should be provided as to what symptoms/impairment are not part of the service-connected disability.  

The examiner should also comment on the functional impact of the Veteran's service-connected right knee gunshot wound residuals (including any numbness or neurological issues) on his ability to work, with a full supporting rationale.

4. Schedule the Veteran for a VA psychiatric examination to address the current nature, symptoms, and severity of his service-connected condition.  The examiner should comment on the functional impact of the Veteran's service-connected psychiatric condition on his ability to work, with a full supporting rationale.

5. Schedule the Veteran for a VA audiological 
examination to address the current nature, symptoms, and severity of his service-connected hearing loss.  The examiner should comment on the functional impact of the Veteran's service-connected hearing loss/tinnitus on his ability to work, with a full supporting rationale.

6. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


